UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32532 ASHLAND INC. (a Kentucky corporation) I.R.S. No. 20-0865835 50 E. RiverCenter Boulevard P.O. Box 391 Covington, Kentucky41012-0391 Telephone Number (859) 815-3333 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer þAccelerated Filer oNon-Accelerated Filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ At June 30, 2007, there were 62,814,484 shares of Registrant’s Common Stock outstanding. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES STATEMENTS OF CONSOLIDATED INCOME Three months endedJune30 Ninemonths endedJune 30 (In millions except per share data - unaudited) 2007 2006 2007 2006 REVENUES Sales and operating revenues $ 1,983 $ 1,853 $ 5,700 $ 5,325 Equity income 5 3 12 8 Other income 5 6 19 19 1,993 1,862 5,731 5,352 COSTS AND EXPENSES Cost of sales and operating expenses 1,643 1,538 4,707 4,419 Selling, general and administrative expenses (a) 259 277 834 792 1,902 1,815 5,541 5,211 OPERATING INCOME 91 47 190 141 Gain (loss) on the MAP Transaction(b) 1 - (3 ) (2 ) Net interest and other financing income 9 9 34 29 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 101 56 221 168 Income taxes (15 ) (14 ) (52 ) (42 ) INCOME FROM CONTINUING OPERATIONS 86 42 169 126 Income from discontinued operations (net of income taxes) (c) 14 51 29 81 NET INCOME $ 100 $ 93 $ 198 $ 207 BASIC EARNINGS PER SHARE - Note H Income from continuing operations $ 1.37 $ .60 $ 2.68 $ 1.77 Incomefrom discontinued operations .23 .71 .46 1.13 Net income $ 1.60 $ 1.31 $ 3.14 $ 2.90 DILUTED EARNINGS PER SHARE - Note H Income from continuing operations $ 1.35 $ .59 $ 2.64 $ 1.75 Income from discontinued operations .23 .70 .45 1.11 Net income $ 1.58 $ 1.29 $ 3.09 $ 2.86 DIVIDENDS PAID PER COMMON SHARE $ .275 $ .275 $ .825 $ .825 (a) The nine months ended June 30, 2007 includes a $25 million charge for costs associated with Ashland’s voluntary severance offer.See Note D of the Notes to Condensed Consolidated Financial Statements for further information. (b) “MAP Transaction” refers to the June 30, 2005 transfer of Ashland’s 38% interest in Marathon Ashland Petroleum LLC (MAP) and two other businesses to Marathon Oil Corporation.The gain (loss) for the periods presented reflects adjustments in the recorded receivable for future estimated tax deductions related primarily to environmental remediation andpostretirement reserves. (c) The three andnine months endedJune 30, 2007 include after-tax income of $16 million and $34 million, respectively,reflectingthe increases in Ashland’s asbestos receivable for insurance recoveries, net of increases in the asbestos liability.The prior periods primarily include after-tax operating results of APAC (excluding previously allocated corporate costs) as a result ofAPAC's saleto Oldcastle Materials, Inc. in August 2006 for approximately $1.3 billion. SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. -2- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30 September 30 June 30 (In millions - unaudited) 2007 2006 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $ 848 $ 1,820 $ 363 Available-for-sale securities 141 349 621 Accounts receivable 1,519 1,441 1,431 Allowance for doubtful accounts (53 ) (40 ) (37 ) Inventories - Note F 587 532 519 Deferred income taxes 78 93 83 Other current assets 72 55 58 Current assets of discontinued operations - - 579 3,192 4,250 3,617 INVESTMENTS AND OTHER ASSETS Goodwill and other intangibles - Note G 373 310 300 Asbestos insurance receivable (noncurrent portion) 460 444 446 Deferred income taxes 181 186 237 Other noncurrent assets 437 450 442 Noncurrent assets of discontinued operations - - 956 1,451 1,390 2,381 PROPERTY, PLANT AND EQUIPMENT Cost 2,074 2,007 1,998 Accumulated depreciation and amortization (1,105 ) (1,057 ) (1,063 ) 969 950 935 $ 5,612 $ 6,590 $ 6,933 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Current portion of long-term debt $ 5 $ 12 $ 18 Trade and other payables 1,138 1,302 1,159 Dividends payable - 674 - Income taxes 4 53 48 Current liabilities of discontinued operations - - 261 1,147 2,041 1,486 NONCURRENT LIABILITIES Long-term debt (less current portion) 65 70 70 Employee benefit obligations 294 313 417 Asbestos litigation reserve (noncurrent portion) 567 585 592 Other long-term liabilities and deferred credits 501 485 470 Noncurrent liabilities of discontinued operations - - 97 1,427 1,453 1,646 STOCKHOLDERS’ EQUITY 3,038 3,096 3,801 $ 5,612 $ 6,590 $ 6,933 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. -3- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY Accumulated other Common Paid-in Retained comprehensive (In millions - unaudited) stock capital earnings income (loss) (a) Total BALANCE AT SEPTEMBER 30, 2005 $ 1 $ 605 $ 3,251 $ (118 ) $ 3,739 Total comprehensive income (b) 207 22 229 Cash dividends, $.825 per common share (59 ) (59 ) Issued629,994 common shares under stock incentive and other plans (c) 31 (1 ) 30 Repurchase of 2,402,030 common shares (138 ) (138 ) BALANCE AT JUNE 30, 2006 $ 1 $ 498 $ 3,398 $ (96 ) $ 3,801 BALANCE AT SEPTEMBER 30, 2006 $ 1 $ 240 $ 2,899 $ (44 ) $ 3,096 Total comprehensive income (b) 198 45 243 Cash dividends, $.825 per common share (1 ) (51 ) (52 ) Issued 669,318 common shares under stock incentive and other plans (c) 39 39 Repurchase of 4,712,000 common shares (267 ) (21 ) (288 ) BALANCE ATJUNE 30, 2007 $ 1 $ 11 $ 3,025 $ 1 $ 3,038 (a) AtJune 30, 2007 and 2006, the accumulated other comprehensive income (after-tax) of $1 million for 2007 and loss (after-tax) of $96million for 2006 was comprised of a minimum pension liability of $113 million for 2007 and $160 million for 2006, net unrealized translation gains of $115 million for 2007 and $65 million for 2006, and net unrealized losses on cash flow hedges of $1 million for 2007 and $1 million for 2006. (b) Reconciliations of net income to total comprehensive income follow. Three months endedJune 30 Ninemonths endedJune 30 (In millions) 2007 2006 2007 2006 Net income $ 100 $ 93 $ 198 $ 207 Unrealized translation gains 30 27 43 21 Related tax benefit - - 1 1 Net unrealized gains on cash flow hedges - - 1 - Total comprehensive income $ 130 $ 120 $ 243 $ 229 (c) Includes income tax benefits resulting from the exercise of stock options of $11 million and $6 million for thenine months endedJune 30, 2007 and 2006, respectively. SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. -4- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS Nine months ended June 30 (In millions - unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES FROM CONTINUING OPERATIONS Net income $ 198 $ 207 Income from discontinued operations (net of income taxes) (29 ) (81 ) Adjustments to reconcile income from continuing operations to cash flows from operating activities Depreciation and amortization 83 80 Deferred income taxes 15 (5 ) Equity income from affiliates (12 ) (8 ) Distributions from equity affiliates 8 5 Loss on the MAP Transaction 3 2 Change in operating assets and liabilities (a) (258 ) (213 ) 8 (13 ) CASH FLOWS FROM FINANCING ACTIVITIES FROM CONTINUING OPERATIONS Proceeds from issuance of common stock 17 17 Excess tax benefits related to share-based payments 8 6 Repayment of long-term debt (12 ) (7 ) Repurchase of common stock (288 ) (138 ) Cash dividends paid (726 ) (59 ) (1,001 ) (181 ) CASH FLOWS FROM INVESTING ACTIVITIES FROM CONTINUING OPERATIONS Additions to property, plant and equipment (102 ) (114 ) Purchase of operations - net of cash acquired (73 ) (177 ) Proceeds from sale of operations 1 - Purchases of available-for-sale securities (357 ) (645 ) Proceeds from sales and maturities of available-for-sale securities 566 437 Other - net 20 7 55 (492 ) CASH USED BY CONTINUING OPERATIONS (938 ) (686 ) Cash (used) provided by discontinued operations Operating cash flows (5 ) 123 Investing cash flows (29 ) (59 ) DECREASE IN CASH AND CASH EQUIVALENTS (972 ) (622 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 1,820 985 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 848 $ 363 (a) Excludes changes resulting from operations acquired or sold. SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. -5- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE A – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and Securities and Exchange Commission regulations.In the opinion of management all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read in conjunction with Ashland’s Annual Report on Form10-K for the fiscal year ended September 30, 2006.Results of operations for the period ended June30, 2007, are not necessarily indicative of results to be expected for the year ending September30, 2007.Certain prior period data has been reclassified in the condensed consolidated financial statements and accompanying footnotes to conform to current period presentation. On August 28, 2006, Ashland completed the sale of the stock of its wholly owned subsidiary, Ashland Paving And Construction, Inc. (APAC), to Oldcastle Materials, Inc. (Oldcastle).The operating results and assets and liabilities related to APAC have been reflected as discontinued operations in the condensed consolidated financial statements for all periods presented.Unless otherwise noted, amounts in these Notes to Condensed Consolidated Financial Statements exclude results attributable to discontinued operations. The preparation of Ashland’s condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosures of contingent assets and liabilities.Significant items that are subject to such estimates and assumptions include but are not limited to long-lived assets, employee benefit obligations, income taxes, reserves and associated receivables for asbestos litigation and environmental remediation.Although management bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, actual results could differ significantly from the estimates under different assumptions or conditions. NOTE B – NEW ACCOUNTING STANDARDS In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes,” an interpretation of FASB Statement No. 109, “Accounting for Income Taxes.”FIN 48 prescribes a minimum recognition threshold and measurement attribute for the financial statement recognition of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition for tax related positions.FIN 48 becomes effective for Ashland on October1, 2007.Ashland is currently in the process of determining the effect, if any, the adoption of FIN 48 will have on the consolidated financial statements. In September 2006, the FASB issued Financial Accounting Standard No. 157 (FAS157), “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements since the FASB has previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.FAS 157 becomes effective for Ashland on October1, 2008.Ashland is currently in the process of determining the effect, if any, the adoption of FAS157 will have on the consolidated financial statements. In September 2006, the FASB issued Financial Accounting Standard No. 158 (FAS 158), “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” which requires an employer torecognize the overfunded or underfunded status of a defined benefit pension or other postretirement plan (other than a multiemployer plan) as an asset or liability in its Consolidated Balance Sheet and to recognize changes in that funded status in the year in which the changes occur through accumulated other -6- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE B – NEW ACCOUNTING STANDARDS (continued) comprehensive income, which is a component of stockholders’ equity.FAS 158 also requires additional disclosures in the notes to the consolidated financial statements about certain effects on net periodic benefit costs for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition asset or obligation.FAS 158 is effective for Ashlandon September30, 2007 and will not have an impact on the Statement of Consolidated Income, but will affect Ashland’s Consolidated Balance Sheet.If Ashland had adopted this statement as of September 30, 2006, it would have increased accrued benefit liabilities by $117 million with a corresponding deferred tax asset increase of $46million and an additional reduction in accumulated other comprehensive income of $71million. NOTE C – DISCONTINUED OPERATIONS As described in Note D of Ashland’s Annual Report on Form 10-K for the fiscal year ended September 30, 2006, Ashland completed the sale of the stock of its wholly owned subsidiary, APAC, to Oldcastle on August 28, 2006.The sale price of $1.30 billion was subject to adjustments for changes in working capital and certain other accounts from September 30, 2005, until the closing date.Oldcastle paid $34 million at closing as a preliminary estimate of the working capital adjustment that was subsequently calculated at $7million.During the December 2006 quarter, Ashland repaid $25 million of the estimated purchase price adjustment to Oldcastle.Per the agreement, Oldcastle had a defined period of time to review this working capital calculation, which was completed in the March 2007 quarter.As a result, Ashland repaid the remaining $2million purchase price adjustment, which completed the sale.The total gain on the sale of APAC recorded in the September 2006 quarter, including a pension and other postretirement curtailment gain, amounted to $162 million pretax and $110 million after-tax.The post-closing adjustments made during the nine months ended June 30, 2007 adjusted the total gain on the sale of APAC to $160 million pretax and $105 million after-tax. Ashland’s Board of Directors authorized that substantially all of the $1.23 billion after-tax proceeds of the sale of APAC be distributed to the shareholders of Ashland by funding the completion of the then existing share repurchase authorization, an additional repurchase authorization and a one time special dividend.For further information on the special dividend and share repurchase programs see NoteJ – Capital Stock. APAC qualifies as discontinued operations under FASB Statement No.144 (FAS144), “Accounting for the Impairment or Disposal of Long-Lived Assets.”Accordingly, the operating results, net of tax, and assets and liabilities of discontinued operations are presented separately in Ashland’s condensed consolidated financial statements and the notes to condensed consolidated financial statements have been adjusted to reflect discontinued operations.The amounts eliminated from continuing operations did not include allocations of corporate expenses to APAC included in the selling, general and administrative expenses caption in the Statements of Consolidated Income and the combined 39% U.S. federal (35%) and state (4%, net offederal deductions) statutory income tax benefits related to such expenses.These corporate expenses were $12 million for the June 2006 quarter and $34 million for the nine months ended June 30, 2006.In accordance with a consensus of the Emerging Issues Task Force (EITF87-24), allocations of general corporate overhead may not be allocated to discontinued operations for financial statement presentation. Components of amounts in the Statements of Consolidated Income related to discontinued operations are presented in the following table for the three and nine months ended June 30, 2007 and 2006. -7- ASHLAND INC. AND CONSOLIDATED SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE C – DISCONTINUED OPERATIONS (continued) Three months ended June 30 Nine months endedJune 30 (In millions) 2007 2006 2007 2006 Revenues from discontinued operations APAC $ - $ 846 $ - $ 2,084 Income (loss) from discontinued operations (net of income taxes) APAC - 51 - 82 Asbestos-related litigation reserves and recoveries (expenses) 16 - 34 (1 ) Loss on disposal of discontinued operations (net of income taxes) APAC (1 ) - (5 ) - Electronic Chemicals (1 ) - - - NOTE D – ACQUISITIONS AND DIVESTITURES Acquisitions In December 2006, Ashlandacquired Northwest Coatings of Oak Creek, Wisconsin, a formulator and manufacturer of adhesives and coatings employing ultraviolet and electron beam (UV/EB) polymerization technologies from Caltius Equity Partners.The transaction, which includes production facilities in Milwaukee, Wisconsin and Greensboro, North Carolina, was valued at $74 million.
